internal_revenue_service p o box cincinnati oh date date number release date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x scholarship program y school name dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates that you will operate an educational scholarship program called x the purpose of x is to provide scholarships to aid students with disabilities in attending y an educational institutional described in sec_170 you will coordinate with school administrators to solicit current and prospective students who may be eligible for letter catalog number 58263t the program as well as develop and incorporate formal announcement materials as necessary while continuing to work directly with school administrators to engage in word of mouth solicitation you may expand x to include other qualified educational institutions you will base the amount of the individual scholarships on the recipient's need and the number of scholarships will be variable this will annually be determined at your discretion and the amount of funds available for distribution which may be permissibly distributed while maintaining your status as a private_operating_foundation in determining eligibility you will evaluate a documents rel vant to determining financial need b letters of recommendation from schools teachers counselors and parents guardians c proof of enrollment in the school college university etc d copies of tuition bills c copies or other proof of any other grants or loans awarded f copies of grade transcripts or evaluations of the individual's academic progress and g letters from the individual explaining in his her words why he she is deserving of the scholarship if available you will also consider information relevant to a student's developmental disabilities when determining eligibility of developmentally disabled students the following individuals shall not be eligible to apply for or receive a scholarship from you a any employee of yours as well as any family_member of such an individual b any executive officer or director of yours as well as any family_member of such an individual and c any otherwise disqualified_person with respect to you as defined by sec_4946 of the code as well as any family_member of such an individual the scholarship recipients will be selected by a selection committee consisting of your trustees your trustees may select additional committee members who they deem as qualified based on their experience with or are interested in the education field or that they are a manager director officer or serve in a similar capacity for other organizations in which they have to make the similar decisions all scholarships awarded by you are expected to be paid to the accredited educational_institution in which the recipient is enrolled and only in the event that the institution agrees to supervise the use of the scholarship the conditions placed upon the scholarships shall be that the recipient must be enrolled in an education institution and the scholarship must be used to cover the cost of the student's tuition fees books room and board research fees and other expenses associated with the completion of the recipient's degree any unused funds shall be transferred by the educational_institution back to you you will require an annual report from each educational_institution for the purpose of confirming the recipient's enrollment and academic performance you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and letter catalog number 58263t that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58263t you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58263t
